Imperial Resources, Inc. 106 East 6th Street, Suite 900 Austin, Texas 78701 Tracie Towner Securities And Exchange Commission Washington, DC 20549 Friday, 31 August 2012 Dear Ms Towner Further to our email conversation yesterday regarding the SEC letter dated July 26, 2012 from Karl Hiller. Reference Item 1. in the letter above: Imperial Resources, Inc. intends to restate and file the relevant financial statements. Work is in progress and it is our intention that this will be completed and filed by September 30, 2011. Sincerely /s/ Robert Durbin Robert Durbin
